PER CURIAM.
William Jackson Nicholson seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and conclude for *177the reasons stated by the district court that Nicholson has not made a substantial showing of the denial of a constitutional right. See Nicholson v. Rushton, No. CA-01-3318-9-19BG (D.S.C. Oct. 1, 2002). Accordingly, we deny a certificate of ap-pealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.